DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 04/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,771,952 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed because the terminal disclaimer filed on 04/27/2022 has been accepted and overcomes the non-statutory double patenting rejection. Further, the prior art of record, fails to anticipate or render obvious the features of:
A method using Internet Key Exchange Protocol version 2 (IKEv2) procedures at an evolved packet data gateway (ePDG) for providing emergency numbers, the method comprising: 
receiving an IKEv2 request message comprising a request for emergency number information from a user equipment (UE); and 
transmitting to the user equipment an IKEv2 response message, the IKEv2 response message including an indicator of an empty list of emergency numbers and a mobile country code (MCC), and 
wherein the IKEv2 response message causes the UE to overwrite a previously received list of local emergency numbers. (see claims 1, 6, and 11 which includes the same limitations)

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643